NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 13 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

NATIONSTAR MORTGAGE LLC,                        No.    18-15837

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cv-01287-RCJ-NJK
 v.

LAS VEGAS DEVELOPMENT GROUP,                    MEMORANDUM*
LLC; AIRMOTIVE INVESTMENTS, LLC,

                Defendants-Appellants,

and

FALLS AT HIDDEN CANYON
HOMEOWNERS ASSOCIATION;
ABSOLUTE COLLECTION SERVICES,
LLC,

                Defendants.

                   Appeal from the United States District Court
                            for the District of Nevada
                   Robert Clive Jones, District Judge, Presiding

                          Submitted December 10, 2019**
                              Pasadena, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BEA, COLLINS, and BRESS, Circuit Judges.

      Las Vegas Development Group, LLC and Airmotive Investments, LLC appeal

the district court’s grant of summary judgment in favor of Nationstar Mortgage LLC.

We assume familiarity with the facts and procedural history and discuss them only

as necessary to explain our decision.

      The district court granted summary judgment to Nationstar based solely on

the ground that, under Bourne Valley Court Trust v. Wells Fargo Bank, NA, 832 F.3d
1154 (9th Cir. 2016), the homeowners’ association (HOA) foreclosed under a

facially unconstitutional notice scheme. Id. at 1156. The Ninth Circuit recently

held, however, that Nevada’s HOA foreclosure scheme is not facially

unconstitutional because our decision in Bourne Valley was based on a construction

of Nevada law that the Nevada Supreme Court has since made clear was erroneous.

See Bank of Am., N.A. v. Arlington W. Twilight Homeowners Ass’n, 920 F.3d 620,

623–24 (9th Cir. 2019) (recognizing that Bourne Valley “no longer controls the

analysis” in light of SFR Investments Pool 1, LLC v. Bank of New York Mellon, 422
P.3d 1248 (Nev. 2018)).

      The judgment in favor of Nationstar is therefore REVERSED. The case is

remanded for further proceedings consistent with this memorandum disposition,

including as to whether Nationstar’s predecessor-in-interest properly tendered the




                                        2
superpriority amount of the HOA’s lien and, if not, whether the failure to tender was

nonetheless excused. The parties shall bear their own costs on appeal.




                                         3